IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               October 19, 2007
                               No. 07-60001
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

DALIBOR CERAN

                                          Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A74 668 676


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Dalibor Ceran, a native and citizen of Croatia, has petitioned for review
of a decision of the Board of Immigration Appeals denying his applications for
asylum, withholding of removal and protection under the Convention Against
Torture (CAT). In his pro se brief, Ceran argues that he received ineffective
assistance of counsel before the immigration judge with respect to his
application for relief under the CAT. Because Ceran has not exhausted this



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60001

issue, this court lacks jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1); Wang
v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
      Ceran also contends that the immigration judge erred in denying his
application for relief under the CAT.        Ceran, however, does not base his
argument on the evidence before the immigration judge. Ceran argues only that
he could have obtained relief if his attorney had presented additional evidence.
Ceran’s failure to properly brief the denial of CAT relief is the same as if he had
not appealed that issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).
      Ceran’s petition for review is DENIED.




                                         2